             Case 1:19-cr-00610-JGK Document 18 Filed 02/20/20 Page 1 of 1
                                                                         USDC SUi~Y
                                                                         DO CU Mf.:Nl
                                                                         ELECTRO N!C/l,LL Y -=-1LE'~;
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         DOC#
                                                                                            wJJ£>-
                                                                         DATE F-IL_E_D__-_ &,
                                                                                           -,,-
                                                                                            .

--------------------------------------------------------------X
UNITED ST A TES OF AMERICA
                                                                                        19cr610(JGK)
                      -against-
                                                                            SPEEDY TRIAL ORDER
A VIRAM AZARI,
                                          Defendant.
--------------------------------------------------------------X
JOHN G. KOEL TL, DISTRICT JUDGE:

         The parties are directed to appear for a conference on Tuesday, April 14, 2020, at 4:30pm,

before the Honorable John G. Koeltl.

         The Court prospectively excludes the time from today until April 14, 2020 in calculating the

speedy trial date under 18 U .S.C. 3161 in order to assure effective assistance of counsel and because

the ends of justice served by ordering such a continuance outweigh the best interest of the public and

the defendant in a speedy trial pursuant to 18 U.S. C. § 3 161 (h )(7)( A) .

SO ORDERED.


                                                             ~       b /~        G.KOELTL
                                                                  UNITED STATES DISTRICT JUDGE
Dated: New York, New York
       February 19, 2020
